Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed March 22, 2022 and the Request for Continued examination filed April 21, 2022.

3.	Claims 1, 8, 9, 14, and 15 have been amended, claim 20 has been canceled and new claim 21 has been added

4.	Claims 1-19 and 21 have examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed March 22, 2022 have been fully considered but are not persuasive.
	In response to the argument that neither Agarwal et al. (US 2021/0405984) fails to teach “wherein updating the first version of the Al application with the input data comprises updating the first version of the Al application by training the first version of the Al application, utilizing at least portions of the input data, to generate the second version of the Al application, at least in part in response to a detected change of the input data, relative to previous input data utilized in previous training of the Al application, being greater than a predetermined threshold”, additional citations have been added to better and more clearly teach the recited limitation.
	Specifically, Agarwal explicitly teaches in paragraph [0044], “model feedback platform 365 may be capable of identifying problematic portions of a deployed model and provide suggestions for updates and/or alternate implementations to address the problematic portions. Model feedback platform 365 may further provide suggestions for optimizations, and in some embodiments, generate an updated version of the particular version of the model for future deployment and/or for use in case of a roll back of the deployed version” (emphasis added), and further adds in paragraph [0045], “deployment instructions 105 may include one or more performance threshold values to compare to relevant performance data that has been retrieved” (emphasis added).
	Agarwal explicitly teaches detecting a change in the input because Agarwal explicitly teaches throughout of “feedback” which are clearly and inherently applied in machine-learning to refine/retrain models.
	In response to the arguments with respect to the amended limitation.  Holden has been relied upon to teach the missing limitation and only the missing limitation, which are deployable full versions of an application and deployable partial/trial version of a particular full-versioned applications.  The assigning of which version is the full version and which is the partial version are subjective assignment and does not functionally distinguish the invention in terms of patentability (see rejection below).
	Based on the teachings above, Agarwal clearly and explicitly discloses, teaches, or in the very least suggest the above limitation.
	For these reason and the rejection set forth below, claims 1-19 and 21 have been rejected and remain pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 2021/0405984) in view of Holden et al. (US 2010/0235552).

INDEPENDENT:
As per claim 1, Agarwal teaches a method for managing an artificial intelligence (AI) application, comprising: 
receiving input data to be processed by the AI application (see Agarwal, Abstract: “receiving, by a particular computer system included in an enterprise computer system, deployment instructions, from a user”; and [0020]: “”Computer system 101, as shown, receives deployment instructions 105 from a user. Deployment instructions 105 include one or more directives for deploying a particular version (e.g., version 115c) of machine-learning model 115 to one of destinations 120 in enterprise computer system 100. Deployment instructions 105 may include one or more directives… “); 
updating a first version of the AI application with the input data to generate a second version of the AI application, the first version of the AI application being deployed at server equipment (see Agarwal, [0011]: “method for deploying a different version of a machine-learning model to a different destination while a particular version is still deployed”; [0044]: “generate an updated version of the particular version of the model for future deployment and/or for use in case of a roll back of the deployed version”; [0046]: “a different version of the model may include updates related to feedback captured from model feedback platform 365 during the deployment of the particular version of the model”; and [0084]: “Computer system 900 may be any of various types of devices, including, but not limited to, a server computer system… server computer system operating in a datacenter facility, tablet computer, handheld computer, workstation, network computer, etc. Although a single computer system 900 is shown in FIG. 9 for convenience, computer system 900 may also be implemented as two or more computer systems operating together”); 
compressing the second version of the AI application to generate a third version of the AI application (see Agarwal, [0002]: “Such databases may have a variety of data management rules based on a type of information that is stored in each database. For a particular database, these data management rules may include, for example, identifying types of data that are permitted to be stored in the particular database, and/or determining whether to compress large data files”; and [0022]: “Operation of deployed version 116 on data set 122a includes performance of any suitable tasks, such as detecting if data items included in data set 122a are being stored in accordance with relevant data management rules, or if data items included in data set 122a have an indicated age or file size that makes the data item a candidate for data compression”); and 
deploying the third version of the AI application to terminal equipment to replace a fourth version of the AI application deployed at the terminal equipment, the fourth version of the AI application being used for processing the input data received at the terminal equipment (see Agarwal, [0011]: “method for deploying a different version of a machine-learning model to a different destination while a particular version is still deployed”; [0020]: “Deployment instructions 105 include one or more directives for deploying a particular version (e.g., version 115c) of machine-learning model 115 to one of destinations 120 in enterprise computer system 100. Deployment instructions 105 may include one or more directives, such as an indication of one or more of destinations 120 for deployment of machine-learning model 115, a start time for beginning execution, a stop time for ending execution, an indication of types of data to be processed during the deployment, an indication of an amount of data to be processed, threshold values for one or more performance parameters to be monitored, rollback instructions if a threshold value is not satisfied, or any other suitable instruction for deployment”; [0035]: “deployment instructions 105 may indicate that a most recently released version should be used for the roll back, or that computer system 101 should determine the particular version based on which version is deployed to a different one of security zones 220”; and [0046]: “Depending on a length of time of the deployment, user 302 may have an opportunity to revise the particular version of the model based on observed feedback before the deployment ends. Based on deployment instructions 105, this updated different version may be used for the roll back”); 
wherein updating the first version of the Al application with the input data comprises updating the first version of the Al application by training the first version of the Al application, utilizing at least portions of the input data, to generate the second version of the Al application, at least in part in response to a detected change of the input data, relative to previous input data utilized in previous training of the Al application, being greater than a predetermined threshold (see Agarwal, [0003]: “Development of these machine-learning models may include performing a training session for the models and verifying proper functionality. Testing and training of the models may be manually assigned to particular ones of the isolated zones”; [0015]: “Performance data associated with the operation of the deployed version of the machine learning model is collected to provide feedback”; [0023]: “Accuracy may be determined using results produced by deployed version 116 to results produced by a different version of machine-learning model 115 or by a different source such as a different model or by a system administrator”; [0025]: “The disclosed techniques may reduce an amount of time for training and effectively deploying machine-learning models such that the models are integrated into an operational enterprise computer system with little to no impact to the on-going operation of the enterprise computer system. In addition, the disclosed techniques may provide mitigation for poor performance of a new version of a model by providing a means to roll the new version back to an alternate version that may avoid or address the performance issue”; [0044]: “model feedback platform 365 may be capable of identifying problematic portions of a deployed model and provide suggestions for updates and/or alternate implementations to address the problematic portions. Model feedback platform 365 may further provide suggestions for optimizations, and in some embodiments, generate an updated version of the particular version of the model for future deployment and/or for use in case of a roll back of the deployed version”; [0045]: “deployment instructions 105 may include one or more performance threshold values to compare to relevant performance data that has been retrieved”; and [0046]: “a different version of the model may include updates related to feedback captured from model feedback platform 365 during the deployment of the particular version of the model”).
Although Agarwal explicitly discloses, teaches, and/or suggest plurality of versions of the AI application deployed at the server equipment and at the terminal equipment including a first version, second version, third version, fourth version, and so on (see Agarwal, Fig.1), Agarwal does not explicitly teach that the first version of an application is a full version of the application and at least the third version of the application is a reduced version of the application relative to the full version of the application deployed.
Holden teaches full version of the application and a reduced version of the application relative to the full version of the application deployed (see Holden, [0116]: “For example, "lite" versions, free versions, full versions, demo versions, etc. can be made available. For example, a full version can define a set of commands usable by the mobile computing device and/or accessory, whereas a lite version defines a subset of the commands defined by the full version”; and [0135]: “the application can run with reduced functionality”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Agarwal in view of Holden so that the first version of the AI application deployed at the server equipment is a full version of the AI application and at least the third version of the AI application deployed at the terminal equipment is a reduced version of the AI application, relative to the full version of the application deployed at the server equipment.  One would be motivated to do so because Holden teaches in the same paragraph “various versions of the application protocol can be made available through the application store or through the Internet. For example, different versions of an application protocol can allow various levels of functionality and can be provided for use with a mobile computing device at different prices”.

 As per claim 9, Agarwal teaches a method for managing an Al application, comprising: 
processing input data with a fourth version of the Al application deployed at terminal equipment to provide output data (see Agarwal, Abstract: “receiving, by a particular computer system included in an enterprise computer system, deployment instructions, from a user”; and [0020]: “”Computer system 101, as shown, receives deployment instructions 105 from a user. Deployment instructions 105 include one or more directives for deploying a particular version (e.g., version 115c) of machine-learning model 115 to one of destinations 120 in enterprise computer system 100. Deployment instructions 105 may include one or more directives… “); 
transmitting the input data to server equipment deployed with a first version of the Al application to update the first version of the Al application to a second version of the Al application with the input data (see Agarwal, [0011]: “method for deploying a different version of a machine-learning model to a different destination while a particular version is still deployed”; [0044]: “generate an updated version of the particular version of the model for future deployment and/or for use in case of a roll back of the deployed version”; [0046]: “a different version of the model may include updates related to feedback captured from model feedback platform 365 during the deployment of the particular version of the model”; and [0084]: “Computer system 900 may be any of various types of devices, including, but not limited to, a server computer system… server computer system operating in a datacenter facility, tablet computer, handheld computer, workstation, network computer, etc. Although a single computer system 900 is shown in FIG. 9 for convenience, computer system 900 may also be implemented as two or more computer systems operating together”); 
receiving a third version of the Al application from the server equipment, the third version of the Al application being acquired based on compressing the second version of the Al application (see Agarwal, [0002]: “Such databases may have a variety of data management rules based on a type of information that is stored in each database. For a particular database, these data management rules may include, for example, identifying types of data that are permitted to be stored in the particular database, and/or determining whether to compress large data files”; and [0022]: “Operation of deployed version 116 on data set 122a includes performance of any suitable tasks, such as detecting if data items included in data set 122a are being stored in accordance with relevant data management rules, or if data items included in data set 122a have an indicated age or file size that makes the data item a candidate for data compression”); and 
deploying the third version of the Al application to the terminal equipment to replace the fourth version of the Al application (see Agarwal, [0011]: “method for deploying a different version of a machine-learning model to a different destination while a particular version is still deployed”; [0020]: “Deployment instructions 105 include one or more directives for deploying a particular version (e.g., version 115c) of machine-learning model 115 to one of destinations 120 in enterprise computer system 100. Deployment instructions 105 may include one or more directives, such as an indication of one or more of destinations 120 for deployment of machine-learning model 115, a start time for beginning execution, a stop time for ending execution, an indication of types of data to be processed during the deployment, an indication of an amount of data to be processed, threshold values for one or more performance parameters to be monitored, rollback instructions if a threshold value is not satisfied, or any other suitable instruction for deployment”; [0035]: “deployment instructions 105 may indicate that a most recently released version should be used for the roll back, or that computer system 101 should determine the particular version based on which version is deployed to a different one of security zones 220”; and [0046]: “Depending on a length of time of the deployment, user 302 may have an opportunity to revise the particular version of the model based on observed feedback before the deployment ends. Based on deployment instructions 105, this updated different version may be used for the roll back”), 
wherein transmitting the input data to the server equipment comprises transmitting the input data to the server equipment to allow the server equipment to update the first version of the Al application by training the first version of the Al application, utilizing at least portions of the input data, to generate the second version of the Al application, at least in part in response to a detected change of the input data, relative to previous input data utilized in previous training of the Al application, being greater than a predetermined threshold (see Agarwal, [0003]: “Development of these machine-learning models may include performing a training session for the models and verifying proper functionality. Testing and training of the models may be manually assigned to particular ones of the isolated zones”; [0015]: “Performance data associated with the operation of the deployed version of the machine learning model is collected to provide feedback”; [0020]: “Deployment instructions 105 include one or more directives for deploying a particular version (e.g., version 115c) of machine-learning model 115 to one of destinations 120 in enterprise computer system 100. Deployment instructions 105 may include one or more directives, such as an indication of one or more of destinations 120 for deployment of machine-learning model 115, a start time for beginning execution, a stop time for ending execution, an indication of types of data to be processed during the deployment, an indication of an amount of data to be processed, threshold values for one or more performance parameters to be monitored, rollback instructions if a threshold value is not satisfied, or any other suitable instruction for deployment”; [0023]: “Accuracy may be determined using results produced by deployed version 116 to results produced by a different version of machine-learning model 115 or by a different source such as a different model or by a system administrator”; [0025]: “The disclosed techniques may reduce an amount of time for training and effectively deploying machine-learning models such that the models are integrated into an operational enterprise computer system with little to no impact to the on-going operation of the enterprise computer system. In addition, the disclosed techniques may provide mitigation for poor performance of a new version of a model by providing a means to roll the new version back to an alternate version that may avoid or address the performance issue”; [0046]: “a different version of the model may include updates related to feedback captured from model feedback platform 365 during the deployment of the particular version of the model”; and [0054]: “This increased realism may increase an accuracy of the collected performance data and, therefore, provide a more thorough evaluation or training for deployed version 116”), and 
Although Agarwal explicitly discloses, teaches, and/or suggest plurality of versions of the AI application deployed at the server equipment and at the terminal equipment including a first version, second version, third version, fourth version, and so on (see Agarwal, Fig.1), Agarwal does not explicitly teach that the first version of an application is a full version of the application and at least the third version of the application is a reduced version of the application relative to the full version of the application deployed.
Holden teaches full version of the application and a reduced version of the application relative to the full version of the application deployed (see Holden, [0116]: “For example, "lite" versions, free versions, full versions, demo versions, etc. can be made available. For example, a full version can define a set of commands usable by the mobile computing device and/or accessory, whereas a lite version defines a subset of the commands defined by the full version”; and [0135]: “the application can run with reduced functionality”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Agarwal in view of Holden so that the first version of the AI application deployed at the server equipment is a full version of the AI application and at least the third version of the AI application deployed at the terminal equipment is a reduced version of the AI application, relative to the full version of the application deployed at the server equipment.  One would be motivated to do so because Holden teaches in the same paragraph “various versions of the application protocol can be made available through the application store or through the Internet. For example, different versions of an application protocol can allow various levels of functionality and can be provided for use with a mobile computing device at different prices”.

As per claim 15, Agarwal teaches an electronic device, comprising: 
at least one processor (see Agarwal, [0086]: “System memory 940 is usable to store program instructions executable by processor subsystem 920 to cause computer system 900 to perform various operations described herein”); 
a volatile memory (see Agarwal, [0086]: “System memory 940 may be implemented using different physical, non-transitory memory media, such as hard disk storage, floppy disk storage, removable disk storage, flash memory, random access memory (RAM-SRAM, EDO RAM, SDRAM, DDR SDRAM, RAMBUS RAM, etc.), read only memory (PROM, EEPROM, etc.), and so on. Memory in computer system 900 is not limited to primary storage such as system memory 940. Rather, computer system 900 may also include other forms of storage such as cache memory in processor subsystem 920 and secondary storage on I/O devices 970 (e.g., a hard drive, storage array, etc.)”); and 
a memory coupled with the at least one processor, the memory having instructions stored therein, and the instructions, when executed by the at least one processor, causing the device to execute a method for managing an application (see Agarwal, [00]: “”), the method comprising: 
receiving input data to be processed by the Al application (see Agarwal, Abstract: “receiving, by a particular computer system included in an enterprise computer system, deployment instructions, from a user”; and [0020]: “”Computer system 101, as shown, receives deployment instructions 105 from a user. Deployment instructions 105 include one or more directives for deploying a particular version (e.g., version 115c) of machine-learning model 115 to one of destinations 120 in enterprise computer system 100. Deployment instructions 105 may include one or more directives… “); 
updating a first version of the Al application with the input data to generate a second version of the Al application, the first version of the Al application being deployed at server equipment (see Agarwal, [0011]: “method for deploying a different version of a machine-learning model to a different destination while a particular version is still deployed”; [0044]: “generate an updated version of the particular version of the model for future deployment and/or for use in case of a roll back of the deployed version”; [0046]: “a different version of the model may include updates related to feedback captured from model feedback platform 365 during the deployment of the particular version of the model”; and [0084]: “Computer system 900 may be any of various types of devices, including, but not limited to, a server computer system… server computer system operating in a datacenter facility, tablet computer, handheld computer, workstation, network computer, etc. Although a single computer system 900 is shown in FIG. 9 for convenience, computer system 900 may also be implemented as two or more computer systems operating together”); 
compressing the second version of the Al application to generate a third version of the Al application (see Agarwal, [0002]: “Such databases may have a variety of data management rules based on a type of information that is stored in each database. For a particular database, these data management rules may include, for example, identifying types of data that are permitted to be stored in the particular database, and/or determining whether to compress large data files”; and [0022]: “Operation of deployed version 116 on data set 122a includes performance of any suitable tasks, such as detecting if data items included in data set 122a are being stored in accordance with relevant data management rules, or if data items included in data set 122a have an indicated age or file size that makes the data item a candidate for data compression”); and 
deploying the third version of the Al application to terminal equipment to replace a fourth version of the Al application deployed at the terminal equipment, the fourth version of the Al application being used for processing the input data received at the terminal equipment (see Agarwal, [0011]: “method for deploying a different version of a machine-learning model to a different destination while a particular version is still deployed”; [0020]: “Deployment instructions 105 include one or more directives for deploying a particular version (e.g., version 115c) of machine-learning model 115 to one of destinations 120 in enterprise computer system 100. Deployment instructions 105 may include one or more directives, such as an indication of one or more of destinations 120 for deployment of machine-learning model 115, a start time for beginning execution, a stop time for ending execution, an indication of types of data to be processed during the deployment, an indication of an amount of data to be processed, threshold values for one or more performance parameters to be monitored, rollback instructions if a threshold value is not satisfied, or any other suitable instruction for deployment”; [0035]: “deployment instructions 105 may indicate that a most recently released version should be used for the roll back, or that computer system 101 should determine the particular version based on which version is deployed to a different one of security zones 220”; and [0046]: “Depending on a length of time of the deployment, user 302 may have an opportunity to revise the particular version of the model based on observed feedback before the deployment ends. Based on deployment instructions 105, this updated different version may be used for the roll back”);
wherein updating the first version of the Al application with the input data comprises updating the first version of the Al application by training the first version of the Al application, utilizing at least portions of the input data, to generate the second version of the Al application, at least in part in response to a detected change of the input data, relative to previous input data utilized in previous training of the Al application, being greater than a predetermined threshold (see Agarwal, [0003]: “Development of these machine-learning models may include performing a training session for the models and verifying proper functionality. Testing and training of the models may be manually assigned to particular ones of the isolated zones”; [0015]: “Performance data associated with the operation of the deployed version of the machine learning model is collected to provide feedback”; [0020]: “Deployment instructions 105 include one or more directives for deploying a particular version (e.g., version 115c) of machine-learning model 115 to one of destinations 120 in enterprise computer system 100. Deployment instructions 105 may include one or more directives, such as an indication of one or more of destinations 120 for deployment of machine-learning model 115, a start time for beginning execution, a stop time for ending execution, an indication of types of data to be processed during the deployment, an indication of an amount of data to be processed, threshold values for one or more performance parameters to be monitored, rollback instructions if a threshold value is not satisfied, or any other suitable instruction for deployment”; [0023]: “Accuracy may be determined using results produced by deployed version 116 to results produced by a different version of machine-learning model 115 or by a different source such as a different model or by a system administrator”; [0025]: “The disclosed techniques may reduce an amount of time for training and effectively deploying machine-learning models such that the models are integrated into an operational enterprise computer system with little to no impact to the on-going operation of the enterprise computer system. In addition, the disclosed techniques may provide mitigation for poor performance of a new version of a model by providing a means to roll the new version back to an alternate version that may avoid or address the performance issue”; [0046]: “a different version of the model may include updates related to feedback captured from model feedback platform 365 during the deployment of the particular version of the model”; and [0054]: “This increased realism may increase an accuracy of the collected performance data and, therefore, provide a more thorough evaluation or training for deployed version 116”), and 
Although Agarwal explicitly discloses, teaches, and/or suggest plurality of versions of the AI application deployed at the server equipment and at the terminal equipment including a first version, second version, third version, fourth version, and so on (see Agarwal, Fig.1), Agarwal does not explicitly teach that the first version of an application is a full version of the application and at least the third version of the application is a reduced version of the application relative to the full version of the application deployed.
Holden teaches full version of the application and a reduced version of the application relative to the full version of the application deployed (see Holden, [0116]: “For example, "lite" versions, free versions, full versions, demo versions, etc. can be made available. For example, a full version can define a set of commands usable by the mobile computing device and/or accessory, whereas a lite version defines a subset of the commands defined by the full version”; and [0135]: “the application can run with reduced functionality”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Agarwal in view of Holden so that the first version of the AI application deployed at the server equipment is a full version of the AI application and at least the third version of the AI application deployed at the terminal equipment is a reduced version of the AI application, relative to the full version of the application deployed at the server equipment.  One would be motivated to do so because Holden teaches in the same paragraph “various versions of the application protocol can be made available through the application store or through the Internet. For example, different versions of an application protocol can allow various levels of functionality and can be provided for use with a mobile computing device at different prices”.

DEPENDENT:
As per claims 2 and 16, which respectively depend on claims 1 and 15, Agarwal further teaches wherein updating the first version of the AI application with the input data to generate the second version of the AI application, is further performed in response to at least any of the following: reaching a predetermined time interval; and an update request for updating the Al application (see Agarwal, [0044]: “model feedback platform 365 may be capable of identifying problematic portions of a deployed model and provide suggestions for updates and/or alternate implementations to address the problematic portions”).
As per claims 3 and 17, which respectively depend on claim 1 and 15, Agarwal further teaches wherein the generating of the second version of the AI application comprises: training the first version of the AI application with the input data to acquire the second version of the AI application (see Agarwal, [0003]: “Development of these machine-learning models may include performing a training session for the models and verifying proper functionality. Testing and training of the models may be manually assigned to particular ones of the isolated zones”; and [0054]: “This increased realism may increase an accuracy of the collected performance data and, therefore, provide a more thorough evaluation or training for deployed version 116”).
As per claim 4, which depends on claim 1, Agarwal further teaches wherein the generating of the third version of the AI application comprises at least any of the following: deleting redundant parameters in the second version of the AI application; cutting out redundant branches in the second version of the AI application; and reducing precision of parameters in the second version of the AI application (see Agarwal, [0002]: “identifying types of data that are permitted to be stored in the particular database, and/or determining whether to compress large data files”; [0022]: “data items included in data set 122a have an indicated age or file size that makes the data item a candidate for data compression”; and [0044]: “model feedback platform 365 may be capable of identifying problematic portions of a deployed model and provide suggestions for updates and/or alternate implementations to address the problematic portions”).
As per claim 5, which depends on claim 1, Agarwal teaches further comprising: deploying the third version of the AI application at the server equipment; processing the input data with the third version of the AI application to acquire output data; and determining performance of the fourth version of the AI application based on the output data (see Agarwal, [0061]: “For example, if four versions of a model are deployed concurrently, roll back instructions for each of the four versions may indicate that performance data for each version is used to select a different version for a roll back. If the first version fails to meet the threshold value, then the third version may be selected based on, e.g., having a highest value for one or more metrics included in the performance data, as compared to the second and fourth versions”).
As per claim 6, which depends on claim 1, Agarwal teaches further comprising: processing the input data with the second version of the AI application to acquire output data (see Agarwal, [0020]: “Computer system 101, as shown, receives deployment instructions 105 from a user. Deployment instructions 105 include one or more directives for deploying a particular version (e.g., version 115c) of machine-learning model 115 to one of destinations 120 in enterprise computer system 100. Deployment instructions 105 may include one or more directives… “); and sending the output data to the terminal equipment (see Agarwal, [0015]: “Performance data associated with the operation of the deployed version of the machine learning model is collected to provide feedback”; and [0023]: “As shown, computer system 101 collects performance data 130. In other embodiments, however, destination 120a, or a different computer system that is not shown, may collect performance data 130”).
As per claim 7, which depends on claim 1, Agarwal further teaches wherein the method is implemented at the server equipment (see Agarwal, [0002]: “An enterprise computing system typically includes one or more server computers to provide computing power and one or more databases to provide network accessible information storage for these users”; [0017]: “Enterprise computing system 100 may be any suitable computing system utilized by an entity (business, government, education system, and the like) to provide computing services to multiple users. In various embodiments, enterprise computing system may be implemented on one or more computing devices that are located in a same room, may be implemented on hundreds or thousands of computing devices located across the world, or may be implemented on any suitable scale between these examples”; [0019]: “Computer system 101 may be any suitable type of computer system, including a desktop computer, a laptop computer, a server computer, a mobile device, and the like”; and [0062]: “Such management of the deployment of multiple versions of a machine-learning model may allow a developer to experiment with, and receive feedback for, various implementations in parallel, thereby reducing a time to release a new version of the machine-learning model into production”).
As per claims 8 and 14, which respectively depend on claims 1 and 9, although Agarwal explicitly teaches first version, second version, third version, and fourth version of an AI application, Agarwal does not explicitly teach wherein the second version of the AI application is a full version of the AI application and the fourth version of the AI application is a reduced version of the AI application relative to the full version of the AI application deployed at the server equipment.
Holden teaches wherein versions of an application are full versions and wherein versions of the application are reduced versions of the application relative to the full version of the application deployed at the server equipment (see Holden, [0116]: “For example, "lite" versions, free versions, full versions, demo versions, etc. can be made available. For example, a full version can define a set of commands usable by the mobile computing device and/or accessory, whereas a lite version defines a subset of the commands defined by the full version”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Agarwal in view of Holden so that the second version of the Al application is a full versions of the Al application, and the fourth version of the Al application is a reduced version of  the Al application relative to the full version of the AI application deployed at the server equipment.  One would be motivated to do so because Holden teaches in the same paragraph “various versions of the application protocol can be made available through the application store or through the Internet. For example, different versions of an application protocol can allow various levels of functionality and can be provided for use with a mobile computing device at different prices”.
As per claim 10, which depends on claim 9, Agarwal teaches wherein the processing of the input data by the fourth version of the AI application comprises: detecting a change of the input data; and processing the input data with the fourth version of the AI application according to a determination that the change of the input data is lower than a predetermined threshold (see Agarwal, [0061]: “For example, if four versions of a model are deployed concurrently, roll back instructions for each of the four versions may indicate that performance data for each version is used to select a different version for a roll back. If the first version fails to meet the threshold value, then the third version may be selected based on, e.g., having a highest value for one or more metrics included in the performance data, as compared to the second and fourth versions”).
As per claim 11, which depends on claim 10, Agarwal further teaches wherein the transmitting of the input data to the server equipment comprises: transmitting the input data to the server equipment in response to at least any of the following: reaching a predetermined time interval; and an update request for updating the Al application (see Agarwal, [0020]: “Computer system 101, as shown, receives deployment instructions 105 from a user. Deployment instructions 105 include one or more directives for deploying a particular version (e.g., version 115c) of machine-learning model 115 to one of destinations 120 in enterprise computer system 100. Deployment instructions 105 may include one or more directives… “).
As per claim 12, which depends on claim 9, Agarwal teaches further comprising: receiving the output data from the server equipment, the output data being acquired by processing the input data with the second version of the AI application (see Agarwal, [0015]: “Performance data associated with the operation of the deployed version of the machine learning model is collected to provide feedback”; and [0023]: “As shown, computer system 101 collects performance data 130. In other embodiments, however, destination 120a, or a different computer system that is not shown, may collect performance data 130”).
As per claim 13, which depends on claim 9, Agarwal further teaches wherein the method is implemented at the terminal equipment (see Agarwal, [0017]: “Enterprise computing system 100 may be any suitable computing system utilized by an entity (business, government, education system, and the like) to provide computing services to multiple users. In various embodiments, enterprise computing system may be implemented on one or more computing devices that are located in a same room, may be implemented on hundreds or thousands of computing devices located across the world, or may be implemented on any suitable scale between these examples”; [0019]: “Computer system 101 may be any suitable type of computer system, including a desktop computer, a laptop computer, a server computer, a mobile device, and the like”; and [0062]: “Such management of the deployment of multiple versions of a machine-learning model may allow a developer to experiment with, and receive feedback for, various implementations in parallel, thereby reducing a time to release a new version of the machine-learning model into production”).
As per claim 18 which depends on claim 9, Agarwal further teaches an electronic device, comprising: at least one processor; a volatile memory; and a memory coupled with the at least one processor, the memory having instructions stored therein, and the instructions, when executed by the at least one processor, causing the device to execute the method (see Agarwal, [0086]: “System memory 940 is usable to store program instructions executable by processor subsystem 920 to cause computer system 900 to perform various operations described herein. System memory 940 may be implemented using different physical, non-transitory memory media, such as hard disk storage, floppy disk storage, removable disk storage, flash memory, random access memory (RAM-SRAM, EDO RAM, SDRAM, DDR SDRAM, RAMBUS RAM, etc.), read only memory (PROM, EEPROM, etc.), and so on. Memory in computer system 900 is not limited to primary storage such as system memory 940. Rather, computer system 900 may also include other forms of storage such as cache memory in processor subsystem 920 and secondary storage on I/O devices 970 (e.g., a hard drive, storage array, etc.)”).
As per claim 19, which depends on claim 1, Agarwal further teaches the computer program product being tangibly stored on a non-transitory computer-readable medium and comprising machine executable instructions which are used for executing the method (see Agarwal, [0086]: “System memory 940 may be implemented using different physical, non-transitory memory media, such as hard disk storage, floppy disk storage, removable disk storage, flash memory, random access memory (RAM-SRAM, EDO RAM, SDRAM, DDR SDRAM, RAMBUS RAM, etc.), read only memory (PROM, EEPROM, etc.), and so on. Memory in computer system 900 is not limited to primary storage such as system memory 940. Rather, computer system 900 may also include other forms of storage such as cache memory in processor subsystem 920 and secondary storage on I/O devices 970 (e.g., a hard drive, storage array, etc.)”).
As per claim 20, which depends on claim 1, although Agarwal teaches further comprising determining at the terminal equipment characteristics of the input data (see Agarwal, [0022]: “Operation of deployed version 116 on data set 122a includes performance of any suitable tasks, such as detecting if data items included in data set 122a are being stored in accordance with relevant data management rules, or if data items included in data set 122a have an indicated age or file size that makes the data item a candidate for data compression”), Agarwal does not explicitly teach determining at the terminal equipment the detected change of the input data.
Holden teaches determining at the terminal equipment the detected change of the input data (see Holden, [0160]: “the application (or mobile computing device) can determine whether any of the application protocols or a single application protocol that is compatible with an attached accessory matches an application protocol compatible with the application… the accessory information can include information indicating a preferred application for use with the accessory. In some embodiments, an application can be downloaded and executed at the mobile computing device at block 1830 and process 1800 can move to block 1835. In some embodiments, an application add-on or patch can be downloaded from a network location (e.g., at an online application store) that provides compatibility with an application protocol that is also compatible with the accessory”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Agarwal in view of Holden by implementing determining at the terminal equipment the detected change of the input data.  One would be motivated to do so because such implementation enables an automated process of an action with respect to the application version.


Conclusion
7.	For the reasons above, claims 1-19 and 21 have been rejected and remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Won/
Primary Examiner, Art Unit 2449